     Case 4:18-cv-05075-RMP    ECF No. 124   filed 10/20/20   PageID.3369 Page 1 of 5




1
                                                                           FILED IN THE

2                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON




3                                                                 Oct 20, 2020
                                                                      SEAN F. MCAVOY, CLERK


4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     GLEN A. LIVERMORE,
                                                NO: 4:18-CV-5075-RMP
8                             Plaintiff,
                                               ORDER DENYING SECOND
9           v.                                 MOTION TO APPOINT COUNSEL
                                               AND MOTION FOR
10    DEBRA TONHOFER, MD; JOHN                 RECONSIDERATION OF ORDER
      SMITH, MD; STEVEN                        DENYING FIRST MOTION TO
11    HAMMOND, DOC Chief Medical               APPOINT COUNSEL
      Officer; RUSTY SMITH, Head of
12    Medical at AHCC; DERRY,
      Correctional Officer at WSP; BRENT
13    CARNEY, DOC Dietary Services
      Program Manager; JOHN
14    BOUCHARD, Correctional Officer;
      JOHN DOES 1-2, Transporting
15    Officers; C/O HOMELEIN,
      Correctional Officer at WSP,
16
                              Defendants.
17

18         BEFORE THE COURT is a second Motion to Appoint Counsel by Plaintiff

19   Glen Livermore, ECF No. 118, who is proceeding pro se and in forma pauperis.

20   Also before the Court is Mr. Livermore’s Motion for Reconsideration, ECF No. 119,

21
     ORDER DENYING SECOND MOTION TO APPOINT COUNSEL AND
     MOTION FOR RECONSIDERATION OF ORDER DENYING FIRST MOTION
     TO APPOINT COUNSEL ~ 1
     Case 4:18-cv-05075-RMP      ECF No. 124    filed 10/20/20   PageID.3370 Page 2 of 5




1    of the Court’s Order denying Mr. Livermore’s first Motion to Appoint Counsel, ECF

2    No. 30. Defendants Debra Tonhofer, MD, et al. filed a response opposing Mr.

3    Livermore’s request for appointment of counsel. ECF No. 121. Mr. Livermore filed

4    a reply. ECF No. 122. Having reviewed the parties’ filings, the remaining record,

5    and the relevant law, the Court is fully informed.

6                                      BACKGROUND

7          Mr. Livermore is an inmate at the Washington State Penitentiary in Walla

8    Walla, Washington, and previously was incarcerated at Airway Heights Corrections

9    Center in Airway Heights, Washington. Mr. Livermore alleges that various

10   correctional center staff were deliberately indifferent to his medical needs in

11   violation of the Eighth Amendment to the U.S. Constitution, under 42 U.S.C. §

12   1983, and violated the Americans with Disabilities Act, 42 U.S.C. § 12132, by

13   failing to accommodate his dietary needs as a diabetic and failing to provide

14   wheelchair accessible transportation on two occasions. ECF Nos. 11 and 12.

15         On December 21, 2018, the Court denied Mr. Livermore’s first motion for

16   appointment of counsel after considering the parties’ arguments and applying the

17   relevant standard. ECF No. 30.

18                                       DISCUSSION

19         There is no constitutional right to representation by counsel in a civil case.

20   See Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25 (1981). Nevertheless, the

21
     ORDER DENYING SECOND MOTION TO APPOINT COUNSEL AND
     MOTION FOR RECONSIDERATION OF ORDER DENYING FIRST MOTION
     TO APPOINT COUNSEL ~ 2
     Case 4:18-cv-05075-RMP       ECF No. 124    filed 10/20/20   PageID.3371 Page 3 of 5




1    statute governing in forma pauperis proceedings gives a district court discretion to

2    “request an attorney to represent any person unable to afford counsel.” 28 U.S.C.

3    § 1915(e). A request for representation under section 1915(e) is warranted only

4    under “exceptional circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d

5    1101, 1102–03 (9th Cir. 2004), cert. denied sub. nom. Gerber v. Agyeman, 545

6    U.S. 1128 (2005). “When determining whether ‘exceptional circumstances’ exist,

7    a court must consider ‘the likelihood of success on the merits as well as the ability

8    of the petitioner to articulate his claims pro se in light of the complexity of the

9    legal issues involved.’” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

10   (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

11         Plaintiff argues that exceptional circumstances are present because he is

12   unable to conduct research and apply any research to the facts of this lawsuit,

13   unable to correctly apply or argue the law, and, on the whole, is at a “grave

14   disadvantage” since counsel for Defendants, from the Washington State Attorney

15   General’s Office, are trained lawyers. ECF No. 118 at 2. Moreover, in Plaintiff’s

16   Motion for Reconsideration, he argues that “unusual circumstances” are present

17   and his case should be dismissed because of alleged “mishandling the loss of,

18   misplacement of Plaintiff’s legal pleadings” by defense counsel. ECF No. 119 at

19   2. Plaintiff alleges that he has “no low education” and that he has learning

20   disabilities and that his pleadings are a result of other inmates assisting him. ECF

21
     ORDER DENYING SECOND MOTION TO APPOINT COUNSEL AND
     MOTION FOR RECONSIDERATION OF ORDER DENYING FIRST MOTION
     TO APPOINT COUNSEL ~ 3
     Case 4:18-cv-05075-RMP       ECF No. 124    filed 10/20/20   PageID.3372 Page 4 of 5




1    No. 122 at 4. Plaintiff also laments that he does “not know why he cannot get any

2    medical attention.” ECF No. 119 at 2.

3          The Court empathizes with Plaintiff as he continues to cope with serious

4    health issues. The Court further agrees that Plaintiff, alongside other pro se

5    litigants, “would be better served with the assistance of counsel.” Rand v.

6    Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (partially overruled en banc on

7    other grounds). However, if a pro se litigant is able to articulate his claims

8    sufficiently, relative to the legal complexity of the matter, then exceptional

9    circumstances supporting a request for representation by counsel do not exist. Id.

10         The complexity of the legal issues at stake in this matter is not out of the

11   ordinary, and Plaintiff demonstrated in his Amended Complaint as well as the

12   many other motions and responsive briefings that he has filed that he is able to

13   sufficiently articulate both the legal basis for his claims and the circumstances

14   allegedly warranting relief, whether he managed those pleadings on his own or

15   with the assistance of other inmates. Lacking legal training or “no low education”

16   is not an “exceptional circumstance” for a pro se litigant. Plaintiff’s assertions that

17   unusual circumstances are present regarding pleadings that failed to reach

18   Defendants is too vague for the Court to substantiate, and, in any case, does not

19   directly touch upon his request for appointment of counsel or his ability to

20   represent himself. Accordingly, the Court finds that exceptional circumstances are

21
     ORDER DENYING SECOND MOTION TO APPOINT COUNSEL AND
     MOTION FOR RECONSIDERATION OF ORDER DENYING FIRST MOTION
     TO APPOINT COUNSEL ~ 4
     Case 4:18-cv-05075-RMP       ECF No. 124    filed 10/20/20   PageID.3373 Page 5 of 5




1    not present to warrant the appointment of counsel to represent Plaintiff at this stage

2    in the litigation and denies Plaintiff’s motions.

3          Accordingly, IT IS HEREBY ORDERED:

4          1. Plaintiff’s Motion for Reconsideration of the Court’s Order Denying

5              Appointment of Counsel, ECF No. 119, is DENIED.

6          2. Plaintiff’s second Motion for Appointment of Counsel, ECF No. 118, is

7              DENIED.

8          IT IS SO ORDERED. The District Court Clerk is directed to enter this

9    Order and provide copies to Plaintiff and counsel.

10         DATED October 20, 2020.

11

12                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
13                                               United States District Judge

14

15

16

17

18

19

20

21
     ORDER DENYING SECOND MOTION TO APPOINT COUNSEL AND
     MOTION FOR RECONSIDERATION OF ORDER DENYING FIRST MOTION
     TO APPOINT COUNSEL ~ 5
